Appeal Dismissed and Memorandum Opinion filed July 9, 2019.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00353-CV

                 MAGNOLIA GARDENS NURSERY, Appellant
                                         V.
           AMEGY BANK, NATIONAL ASSOCIATION, Appellee

                    On Appeal from the 11th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2018-08847A

                 MEMORANDUM                       OPINION
      Appellant Magnolia Gardens Nursery filed its notice of appeal on April 26,
2019. Our records show that appellant has not paid the appellate filing fee, and no
evidence that appellant is excused by statute or the Texas Rules of Appellate
Procedure from paying costs has been filed. See Tex. R. App. P. 5; Tex. Gov’t Code
Ann. § 51.207.

      On June 4, 2019, this court ordered appellant to pay the appellate filing fee on
or before June 14, 2019, or the appeal would be dismissed. Appellant has not paid
the appellate filing fee. Accordingly, the appeal is dismissed. See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of case because appellant has failed to
comply with notice from clerk requiring response or other action within specified
time).



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Spain and Poissant.




                                         2